         From:                        Bruce Voss
         To:                          Higgins, John L.
         CC:                          Foehr, Matt
         Sent:                        6/20/201411:17:26AM
         Subject:                     Re: Lemelson interview



        I am polling my colleagues to see if anyone has any experience with Benzinga but so far no
        one does.

        John, you're going to have to trust me that I handled my conversation with Lemelson
        appropriately. I gained as much information as I could and represented the company
        forcefully but as you can tell from the interview and my debrief, this guys approach is
        absurd and he's not interested in hearing another point of view.

        The comment about Promacta was not a legitimate question but rather it was made in passing
        and then he chose to take that piece of the dialogue out of context. That's typical of what
        he has done with other pieces from conference calls and SEC filings in his report. Quite
        simply I did not agree with that statement nor did I agree with any number of statements he
        made.

        I am happy to reengage with him, but as we have seen any engagement is subject to
        misinterpretation. That's why I think email might be the better vehicle than a phone call.

        Sent from my iPhone

        On Jun 20, 2014, at 7: 59 AJvl,               "Higgins, John L." <JHiggins@ligand.com> wrote:

        > Please listen to the interview. At least the ligand part. You talked to the guy. We are
        putting the puzzle of the plan together. Your input would be helpful. And Who is benziga,
        the interview service?
        >
        > Also, if he said the CEO beats his employees would you just move on                  because "there were
        more things to cover." Or would you take a moment to stick up for the                  CEO? Promacta is a
        big deal, and a big part of our value and business model. He knows it                  too. He gave you a
        softball and you just moved on? Even 1 minute of soft info would have                  left him with a
        different impression than tacit agreement.
        >
        > Are IR firms ever advocates for their clients. It seems the approach with Gary and now
        hearing the non-rebuttal approach with lemelson is more passive than ideal.
        >
        > John
        >
        >> On Jun 20, 2014, at 9:42 AlvI, "Bruce Voss" <BVoss@lhai.com> wrote:
        >>
        >> I've read some posts about his interview but have not seen the interview itself. I could
        call him and ask for proof I said Promacta sales are going away (I don't think he recorded
        our conversation, but if he did that would be great as he'd have a record of me not saying
        that), and in absence of proof I can demand he correct his statement (I'm not sure how he
        would do that as it was in an interview, but maybe he could put a correction on Seeking
        Alpha). As I wrote last night, he made that statement with a rhetorical "don't you agree"
        and I moved on to the next subject as we had more to cover and his statement was
        ridiculous.
        >>
        >> We could always threaten legal action against him for being reckless by making knowingly
        incorrect statements publicly but I'm not sure what that would include. Maybe Charles has a
        view.
        >>
        >>
        >>
        >> Bruce Voss, Managing Director, Principal


       Confidential Treatment Requested by Bruce Voss                                                   LCM SEC0000324
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                         EPROD-SEC-LIT-E-000000407
        >> Investor Relations: Results that Matter
        >>
        >> T: 310.691.7100 C: 646.249.7453 F: 310.691.7150 E: BVoss@lhai.com
        >> 2121 Avenue of the Stars, Suite 2970 I Los Angeles, CA 90067
        >> www.lhai.com I Facebook I Linkedin I Twitter I YouTube
        >>
        >>
        >> This email and attachments, if any, may contain confidential and/or privileged
        information. If you are not the intended recipient, please notify the sender immediately.
        Any unauthorized copying, disclosure or distribution of the material in this email is
        strictly forbidden.
        >>
        >> Please consider the environment before printing this email.
        >>
        >>
        >> From: Higgins, John L. [JHiggins@ligand.com]
        >> Sent: Friday, June 20, 2014 6:56 AM
        >> To: Bruce Voss
        >> Cc: Foehr, Matt
        >> Subject: Fwd: Lemelson interview
        >>
        >> Bruce - any thoughts?
        >>
        >>
        >> Begin forwarded message:
        >>
        >> From: "Foehr, Matt" <MFoehr@ligand.com<mailto:MFoehr@ligand.com>>
        >> Date: June 20, 2014 at 8:43:20 AM CDT
        >> To: "Higgins, John L." <JHiggins@ligand.com<mailto:JHiggins@ligand.com>>
        >> Subject: FW: Lemelson interview
        >>
        >> From a retail investor (below), just received by Erika. Just an FYI.
        >> -----Original Message-----
        >> From: Joe Hunt [mailto:joehunt1222@verizon.net]
        >> Sent: Thursday, June 19, 2014 8:49 PM
        >> To: Investors
        >> Subject: Lemelson interview
        >>
        >> The manager of the hedge fund which published the extremely negative report on Monday
        about Ligand conducted an interview with Benzinga today.
        >>
        >> You can see the interview here:
        >>
        >> http://phanarion.org/updates/6-updates/l20-watch-6-l9-rev-emmanuel-lemelson-
        on-stewardship-and-capital-allocation-show-9-20am-et
        >>
        >> The part of the interview relevant to Ligand begins at the 14:32 time marker, so you
        don't need to waste your time listening to the entire recording. Please note well what he
        states beginning at approximately the 15:52 time marker. He says he spoke with management,
        and then corrects himself and says he spoke with IR, who he says basically agreed that
        Promacta sales are going away.
        >>
        >> This seems to me to be a flat out falsehood, and you should take legal action against
        this short seller. Clearly, Promacta sales into the hepatitis c market will eventually
        decline if the new therapies which are not combined with interferon are successful, but to
        state that Promacta sales are going away is simply not true. He apparently does not know or
        take into account that Promacta is used in multiple indications and that the hep c
        indication is not the primary one at present.
        >>
        >> Thank you for your attention to this matter.
        >>
        >> Joseph Hunt
        >> shareholder


       Confidential Treatment Requested by Bruce Voss                                LCM SEC0000325
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                       EPROD-SEC-LIT-E-000000408
